NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



RANDALL ORVIS BURCH,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-1121
                                   )
MARY ELIZABETH HUNTER,             )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Charlotte
County; Leigh Frizzell Hayes, Judge.

Randall Orvis Burch, pro se.

Mary Elizabeth Hunter, pro se.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and BLACK, JJ., Concur.